
	
		III
		112th CONGRESS
		1st Session
		S. RES. 196
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2011
			Mr. Cardin (for himself,
			 Ms. Snowe, Mr.
			 Reid, Mrs. Shaheen,
			 Mr. Whitehouse, and
			 Mr. Menendez) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		RESOLUTION
		Calling upon the Government of Turkey to
		  facilitate the reopening of the Ecumenical Patriarchate's Theological School of
		  Halki without condition or further delay.
	
	
		Whereas the Ecumenical Patriarchate is an institution with
			 a history spanning 17 centuries, serving as the center of the Orthodox
			 Christian Church throughout the world;
		Whereas the Ecumenical Patriarchate sits at the crossroads
			 of East and West, offering a unique perspective on the religions and cultures
			 of the world;
		Whereas the title of Ecumenical Patriarch was formally
			 accorded to the Archbishop of Constantinople by a synod convened in
			 Constantinople during the sixth century;
		Whereas, since November 1991, His All Holiness,
			 Bartholomew I, has served as Archbishop of Constantinople, New Rome and
			 Ecumenical Patriarch;
		Whereas Ecumenical Patriarch Bartholomew I was awarded the
			 Congressional Gold Medal in 1997, in recognition of his outstanding and
			 enduring contributions toward religious understanding and peace;
		Whereas, during the 110th Congress, 75 Senators and the
			 overwhelming majority of members of the Committee on Foreign Affairs of the
			 House of Representatives wrote to President George W. Bush and the Prime
			 Minister of Turkey to express congressional concern, which continues today,
			 regarding the absence of religious freedom for Ecumenical Patriarch Bartholomew
			 I in the areas of church-controlled Patriarchal succession, the confiscation of
			 the vast majority of Patriarchal properties, recognition of the international
			 Ecumenicity of the Patriarchate, and the reopening of the Theological School of
			 Halki;
		Whereas the Theological School of Halki, founded in 1844
			 and located outside Istanbul, Turkey, served as the principal seminary for the
			 Ecumenical Patriarchate until its forcible closure by the Turkish authorities
			 in 1971;
		Whereas the alumni of this preeminent educational
			 institution include numerous prominent Orthodox scholars, theologians, priests,
			 bishops, and patriarchs, including Bartholomew I;
		Whereas the Republic of Turkey has been a participating
			 state of the Organization for Security and Cooperation in Europe (OSCE) since
			 signing the Helsinki Final Act in 1975;
		Whereas in 1989, the OSCE participating states adopted the
			 Vienna Concluding Document, committing to respect the right of religious
			 communities to provide training of religious personnel in appropriate
			 institutions;
		Whereas the continued closure of the Ecumenical
			 Patriarchate's Theological School of Halki has been an ongoing issue of concern
			 for the American people and the United States Congress and has been repeatedly
			 raised by members of the Commission on Security and Cooperation in Europe and
			 by United States delegations to the OSCE's annual Human Dimension
			 Implementation Meeting;
		Whereas, in his address to the Grand National Assembly of
			 Turkey on April 6, 2009, President Barack Obama said, Freedom of
			 religion and expression lead to a strong and vibrant civil society that only
			 strengthens the state, which is why steps like reopening Halki Seminary will
			 send such an important signal inside Turkey and beyond.;
		Whereas, in a welcomed development, the Prime Minister of
			 Turkey, Recep Tayyip Erdogan, met with the Ecumenical Patriarch on August 15,
			 2009, and, in an address to a wider gathering of minority religious leaders
			 that day, concluded by stating, We should not be of those who gather,
			 talk, and disperse. A result should come out of this.;
		Whereas, during his visit to the United States in November
			 2009, Ecumenical Patriarch Bartholomew I raised the issue of the continued
			 closure of the Theological School of Halki with President Obama, congressional
			 leaders, and others;
		Whereas, in a welcome development, for the first time
			 since 1922, the Government of Turkey in August 2010 allowed the liturgical
			 celebration by the Ecumenical Patriarch at the historic Sumela Monastery;
			 and
		Whereas, following a unanimous decision by the European
			 Court of Human Rights in Strasbourg in 2010, ruling that Turkey return the
			 former Greek Orphanage on Buyukada Island to the Ecumenical Patriarchate, on
			 the eve of the feast day of St. Andrew observed on November 30, the Government
			 of Turkey provided lawyers representing the Ecumenical Patriarchate with the
			 formal property title for the confiscated building: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)welcomes the
			 historic meeting between Prime Minister Recep Tayyip Erdogan and Ecumenical
			 Patriarch Bartholomew I;
			(2)welcomes the
			 positive gestures by the Government of Turkey, including allowing the
			 liturgical celebration by the Ecumenical Patriarch at the historic Sumela
			 Monastery and the return of the former Greek Orphanage on Buyukada Island to
			 the Ecumenical Patriarchate;
			(3)urges the
			 Government of Turkey to facilitate the reopening of the Ecumenical
			 Patriarchate's Theological School of Halki without condition or further delay;
			 and
			(4)urges the
			 Government of Turkey to address other longstanding concerns relating to the
			 Ecumenical Patriarchate.
			
